Citation Nr: 1442494	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted the Veteran's claim for entitlement to service connection for PTSD and assigned a 50 percent, effective from September 9, 2009 (the date of the claim).  In an October 2010 rating decision, the RO assigned a 70 percent for PTSD, also effective from September 9, 2009.  In a November 2010 Report of Contact, the Veteran indicated that he agreed with the 70 percent rating and did not wish to further his appeal.  The Board notes, however, in January 2011 correspondence, he indicated that he wanted the traditional appeal process, and submitted a substantive appeal in April 2011.

With regard to the TDIU issue, the Veteran in submitted several statements, to include a statement from his private treating psychiatric in January 2011, that notes he was unable to work due to his PTSD symptoms; such reasonably raised the issue of entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).  The RO denied a claim of entitlement to TDIU in an April 2014 rating decision.  The Board notes, however, the TDIU issue is deemed a component of the higher initial rating claim for PTSD on appeal rather than a separate "claim" for jurisdictional purposes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU issue is properly before the Board but has been listed as a separate "issue" on the title page for administrative purposes only. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such records reveals VA treatment records dated through April 2014; such records appear to have been considered in the April 2014 supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal and to obtain a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded a VA compensation examination to assess the severity of his service connected PTSD and its effect on his employability in April 2012.  In several statements, the Veteran has indicated that his PTSD is more severe than the currently rated 70 percent; and that such affects his employability.  Treatment records subsequent to the April 2012 VA examination document that the Veteran is still unemployed.  Moreover, he reported that he was unable to successfully complete online classes, as he had difficulty concentrating.  Additionally, VA treatment records dated in April 2014 show that the Veteran continues to receive treatment for this disability.  Accordingly, a contemporaneous examination and updated treatment records are warranted.

Given the above, and as the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected PTSD, the Board finds that a new VA examination is necessary to determine the current severity of the service connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Relevant to the TDIU claim, the RO denied the Veteran's claim, in part, because he did not fill out and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  On remand, the Veteran should be given another opportunity to complete and return VA Form 21-8940.  Furthermore, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected PTSD on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Finally, prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his service-connected PTSD.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected PTSD.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life and to assign a Global Assessment of Functioning score.

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Upon completion of the above, also schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected PTSD on his unemployability.  The claims file (electronic) should be reviewed and that review should be indicated in the examination report.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations of the Veteran's PTSD on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claims.  

To the extent the adjudication above does not result in a completely favorable resolution of the claims on appeal, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



